Case: 3:19-cv-00272-GHD-RP Doc #: 9 Filed: 03/22/21 1 of 1 PagelD #: 126

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
TRACY LEE JENKINS, JR. PETITIONER
Vv. No. 3:19CV272-GHD-RP
SHERIFF JIMMY FLY, ET AL. RESPONDENTS
FINAL JUDGMENT

In accordance with the memorandum opinion and final judgment issued today, the instant

petition for a writ of habeas corpus is DISMISSED without prejudice for failure to exhaust state

ae HM who

SENIOR UNITED STATES DISTRICT JUDGE

remedies.

SO ORDERED, this, the oo dey o of
